Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.14/407,780, filed on Dec. 12, 2014.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of the Claims
	Claims 22-45 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 28, 34-40, and 42-45 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 22-27, 29-33, and 41 are currently under consideration.

Election/Restrictions
Applicants' election of Group I (claims 22-27, 29-33, and 41) in the reply filed on Dec. 6, 2021 is acknowledged.  In response to applicants' election, Groups II-IX (claims 28, 34-40, and 42-45) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected 
The traversal is on the grounds that (i) the prosecution of US application number 14/407,780 (‘780); resulting in issuance of US patent number 10,426,765, demonstrates that no “unduly extensive and burdensome search would be necessary” to search the entire scope of the claim.  This traversal is not found to be persuasive because (a) ‘780 was initially subject to a Requirement for restriction / election mailed on Jan. 6, 2016 and finalized in the non-final rejection mailed May 6, 2016; in which, Applicant was required to elect a species of active ingredient to facilitate the search in accordance to the restriction requirements relating to a national stage 371 application at the time. In response, Applicant selected nicotinamide in their election with a traversal, filed Apr.6, 2016. Further, (b) the approximately 7-year (Dec. 12, 2014 – Aug. 17, 2021) prosecution; to include, the noted requirement of multiple searches by the office during that time-frame demonstrates a search burden. (See search strategies dated: May 6, 2016; Apr. 21, 2017; Feb. 7, 2018; Aug. 27, 2018; May 20, 2019 (2); as well as, (4) Structure searches submitted: Apr. 29, 2016; Mar. 6, 2017; Oct. 27, 2017; and Jul. 25, 2018). Additionally, (c) the presence of a patent does not negate the requirement to complete a comprehensive search of the prior art in the event of filing a continuation under 35 U.S.C. §111(a) as a “bypass application”. (See MPEP § 1895.01).
Applicant further asserts that (ii) the restricted inventions are drawn to active substances having a common effect. Regarding Applicant’s assertion that (at the time of filing) one of ordinary skill would have understood that any of the listed active substance would have the same effect is noted for the record. However, it remains unclear as to how one of ordinary skill would be able to ascertain the scope of microbiota interactions encompassed by all of the listed active substances, when it is unclear in what way, and to what degree the different compounds would “positively influence the intestinal microbiota”, as claimed. For instance, the disclosure indicates at least 12 bacterial species of microbiota ([0019]); and Suave teaches at least 2 major pathways of synthesizing NAD+. 

Furthermore, MPEP 808.02 states that a serious search burden may be established by showing that a different field of search must be employed to search for one of the inventions in a manner not likely to result in art pertinent to the other inventions (e.g. searching different classes/subclasses or electronic resources, or employing different search queries).  Since the inventions of Groups II-VIII include elements not found in Group I – as noted above – different search queries would be required for these inventions and there would be a serious search burden to search them together.  It is also noted that the inventions of Groups I-VIII are classified in different subclasses.  
In closing, Applicant’s offer (iii) to elect a species consisting of the active substances of the invention of Group I, should the examiner issue a species election instead of a restriction requirement, is made of record. However, Applicant’s arguments are not persuasive. Thus, the restriction requirement is still deemed proper and is therefore made final.  

Information Disclosure Statement


Specification
	The disclosure is objected to because of the following informalities: 
	Manichanh et al. 2012, Nat. Rev. Gastroenterol. Hepatol. 9:599 is incorporated by reference ([0019]), but not included in any IDS (parent or CON), nor has a copy of this incorporated reference been provided to the office for consideration. (MPEP 1.57(f)).  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-26, 30-33, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GHISALBERTI, WO-2008/044099-A1, Pub: Apr. 17, 2008, and evidenced by EKINCI, Expert Opin. Ther. Patents; 21(12): 1831 – 1841, Pub: 2011.
Ghisalberti discloses compositions for treating inflammatory bowel diseases comprising nicotinamide and nicotinic acid formulated with 5-ASA or 5-aminosalicylate-equivalent, a functional equivalent of acetylsalicylic acid, for oral, topical, or rectal administration. (Examples 11-15, ppgs. 14-15; pg. 3, line 8; p. 10, lines 28-30; and evidenced by Ekinci: pg. 1832, Col. 1 and Col. 2, 2nd par., bottom third). Ghisalberti further discloses formulations having delayed release enteric coatings – 
Therefore, the teachings of Ghisalberti anticipate the presently claimed compositions of claims 22-26, 30-33, and 41.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-27, 29-33, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over GHISALBERTI, WO-2008/044099-A1, Pub: Apr. 17, 2008, EKINCI, Expert Opin. Ther. Patents; 21(12): 1831 – 1841, Pub: 2011; and Perry Drugs;69(12): 1665-1679, Pub: 2009.
	Teachings of Ghisalberti and Ekinci are disclosed above and incorporated herein.
	Regarding claim 27, Ghisalberti does not teach acetylsalicylic acid.
	Ekinci teaches both 5-ASA and acetylsalicylic acid as having a COX inhibition function that lowers the production of prostaglandins. In addition, Ekinci teaches the use of 5-ASA to treat colon inflammation caused by excess prostaglandin production in the colon via topical administration. (pg. 1832, Col. 1 and Col. 2, 2nd par., bottom third). Further, Ekinci teaches research moving to less costly alternatives in the treatment of IBD. (PG. 1833, Col. 2).
	Therefore, it would have been obvious to one applying 5-ASA equivalents to compositions intended to treat inflammatory bowel disease (Ghisalberti) to substitute one known agent (acetylsalicylic acid) for another (5-ASA) to increase suppression of prostaglandins in IBD in a more cost-efficient manner (as taught by Ekinci) with a high expectation of success. Thus claim 27 is rendered obvious.
	Regarding claim 29, Ghisalberti does not teach a D2 antagonist.
	Perry teaches coadministration of Laropiprant with niacin (nicotinic acid) to counter the high incidence (90%) of “flushing” of the face and trunk caused by niacin-mediated release of prostaglandin D2. (pg. 1666, Col. 1, 2nd para.).
	Therefore, it would have been obvious to one having ordinary skill at the time of filing the instant application to: include a prostaglandin D2 antagonist such as Laropiprant (per Perry) in Ghisalberti’s coated nicotinic acid composition formulated for drug delivery to the distal small bowel and/or colon.  In doing so, one would have had a high expectation of success in decreasing the .

Claims 22-27, 29-33, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over MOODLEY, US-2008/0113031, Pub: May 15, 2008, in further view of GHISALBERTI, WO-2008/044099-A1, Pub: Apr. 17, 2008, as evidenced by EKINCI, Expert Opin. Ther. Patents; 21(12): 1831 – 1841, Pub: 2011, and further in view of Perry Drugs;69(12): 1665-1679, Pub: 2009; as applied to claims 22-27, 30-33, and 41 above.
	Moodley discloses small intestine and colon specific delivery devices (pH 8.75 and 8.0) comprising amino acids and delivery of topical agents (LEDDS) including amino acids. ([0091]; [0124]; [0172]; [0279]; [0375]; [0376]and [0391]- [0392]). In addition, Moodley discloses “gastro-protected” compositions that dissolve at pH 7.0. ([0273]; [0311]). Moody also teaches formulations for rectal and oral administration. ([0065]; [0470]; and claims 144, 151-153, and 210). Moodley teaches using the delivery compositions comprising one or more active agents; including, B vitamins, L-tryptophan, niacin, nicotinic acid, treatments for inflammatory bowel disease, dopamine antagonists, therapeutic proteins, acetylsalicylic acid and nicotinamide. ([0472]; [0479]; [0484]; [0497]; [0499]; [0533]; [0534]).
While Moodley does separately teach all of the limitations of the instant claims. Moodley does not disclose a specific example of the claimed composition for treatment of Inflammatory bowel disease (IBD). 
Regarding claims 22-27, 29-33, and 41, the teachings of Ghisalberti, Ekinci, and Perry are disclosed above and incorporated herein.
At the time of filing the instant application, it would have been obvious to combineGhisalberti’s nicotinic acid and/ or nicotinamide compositions formulated for drug delivery .

Double Patenting
	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	
	Claims 22-27, 30, and 32-33 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 6-7, 10-11, 15, 17-18, and 22 of prior U.S. Patent No. US-10,426,765-B2 (‘765), on IDS. 
	Regarding claims 22-27, 30, and 32-33; specifically 22 and 25, claim 1 of ‘765 recites: An oral pharmaceutical composition for positively influencing intestinal microbiota, comprising an active substance selected from the group consisting of nicotinic acid, nicotinamide; tryptophan; nicotinic acid esters; nicotinamide adenine dinucleotide (NAD); nicotinamide adenine dinucleotide phosphate (NADP); an intermediate in the biosynthesis of NAD or NADP selected from N-formylkynurenine, L-kynurenine, 3-hydroxy-L-kynurenine, 3-hydroxyanthranilate, 2-amino-3-carboxymuconate semi-aldehyde, quinolinate, 
	Regarding claims 23, Claim 22 of ‘765 recites: The pharmaceutical composition according to claim 1, wherein the oral composition is formulated with the coating, wherein the coating selectively releases the active substance(s) in the terminal ileum, the colon, or both, for topical efficacy in the terminal ileum, the colon, or both.
	Regarding claim 25, claim 2 of ‘765 recites: The pharmaceutical composition according to claim 1, wherein the composition comprises an active substance selected from the group consisting of nicotinic acid, nicotinamide, tryptophan, tryptophan dipeptide, and combinations of two or more thereof.
	Regarding claim 26, claim 3 of ‘765 recites: The pharmaceutical composition according to claim 1, wherein the composition comprises nicotinamide as an active substance.
	Regarding claim 27, claim 4 of ‘765 recites: The pharmaceutical composition according to claim 1, wherein the composition comprises (i) nicotinic acid and/or nicotinamide and (ii) acetylsalicylic acid as active substances.

	Regarding claim 32, claim 7 of ‘765 recites: The pharmaceutical composition according to claim 1, wherein the oral composition is formulated for oral administration to provide controlled release of the active substance(s) for specific local effect in the terminal ileum and/or colon.
	Regarding claims 24 and 33, claim 23 of ‘765 recites: The pharmaceutical composition according to claim 22, wherein the coating releases the active substance(s) at pH>6.4.
	This is a statutory double patenting rejection.

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 22-26, and 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.US 10,758,552 B2 (‘552). 
	Regarding claims 22-26, and 30-33, claim 1 of ‘552 recites: A pharmaceutical product for beneficially influencing the intestinal microbiota, comprising as separate compounds: (i) 10-3000 mg 5-aminosalicylic acid or a prodrug thereof formulated for oral administration and comprising one or more of (a) a coating for controlled and/or delayed release, wherein the coating is resistant to gastric juice and dissolves depending on the pH, (b) a matrix for controlled and/or delayed release, and (c) a carrier for controlled and/or delayed release; and (ii) 10-3000 mg nicotinamide (NAM) formulated for oral administration and formulated to selectively release the NAM in the lower small intestine, the colon, or both, for topical efficacy where the intestinal micro biota to be influenced are located, for beneficially influencing the intestinal microbiota, wherein the NAM comprises one or more of (a') a coating for controlled and/or delayed release, wherein the coating is resistant to gastric juice and dissolves depending on the pH, (b') a matrix for controlled and/or delayed release, and ( c') a carrier for controlled and/or delayed release.
	Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the ‘552 claims anticipates  instant claims 22-27 and 30-33.

Claims 22-27, and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 16 of U.S. Patent No.US 10,888,555 B2 (‘555).
	Regarding claims 22-23, 25-26, and 30-33, claim 1 of ‘555 recites: A pharmaceutical composition for beneficially influencing blood and/or plasma and/or serum lipid levels by beneficially modifying the intestinal microbiota, comprising an active substance selected from nicotinic acid, nicotinamide, nicotinic acid esters, and combinations of any two or more thereof, wherein the composition is formulated for oral administration with controlled and/or delayed 
	Regarding claim 24, claim 16 of ‘555 recites: wherein the composition is provided with a coating resistant to gastric juice that dissolves depending on the pH and/or a film coating,
	Regarding claims 27 and 29, claim 7 of ‘555 recites: The composition of claim 1, further comprising one or more of acetylsalicylic acid, a prostaglandin D2 antagonist, and a statin.
	Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patented compositions could be read as embodiments of the instant claims.

Claims22-26, and 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 78 of copending Application No. 16/094,654 (‘654).
	Regarding claims 22-26, and 30-33, claim 78 of ‘654 recites: A unit dose pharmaceutical product for the oral administration of nicotinamide to a subject, comprising: (a) a plurality of delayed-immediate release minitablets comprising a compressed matrix comprising nicotinamide provided with a pH-dependent enteric coating, wherein the delayed-immediate release minitablets selectively release nicotinamide in the distal ileum; and (b) a plurality of delayed-extended release mini tablets comprising a compressed matrix comprising nicotinamide provided with an inner pH-independent extended release coating and an outer pH-dependent 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘654 could be read as dependent claims of the instant claim set.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US-10,426, 765 (‘765) as applied to claims 22-27, 30, and 32-33 above; in view of Perry Drugs;69(12): 1665-1679, Pub: 2009 and GHISALBERTI, WO-2008/044099-A1, Pub: Apr. 17, 2008. 
	Claim 1 of ‘765 is recited above and hereby incorporated by reference
	Regarding claim 29, ‘765 does not teach D2 antagonist administration.
	Perry teaches coadministration of Laropiprant with niacin (nicotinic acid) to counter the high incidence (90%) of “flushing” of the face and trunk caused by niacin-mediated release of prostaglandin D2. (pg. 1666, Col. 1, 2nd para.).
	Therefore, it would have been obvious to one having ordinary skill at the time of filing the instant application to: combine claim 4 with the coadministration of Laropiprant (Perry), with a reasonable expectation of success in decreasing the negative side effect of flushing associated with nicotinic acid therapy.

	Ghisalberti teaches identical formulations for both oral and rectal administration. (Examples 11 and 12, pg. 14, line 22 – pg. 15, line 3; pg. 16, line 28 – through pg. 17 line 1). Thus, it would have been obvious to one having ordinary skill at the time of filing to use the oral formulation claimed in ‘765 for either oral or rectal administration routes, as taught by Ghisalberti, with reasonable expectation of successful uptake by the distal colon.
	This is a provisional nonstatutory double patenting rejection.

Claims 27, 29, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US-10,758,552 B2 (‘552) as applied to claims 22-27, and 30-33 above; in view of Perry Drugs;69(12): 1665-1679, Pub: 2009 and GHISALBERTI, WO-2008/044099-A1, Pub: Apr. 17, 2008. 
	Claim 1 of ‘552 is recited above and hereby incorporated by reference.
	Regarding claim 41, ‘552 does not teach rectal formulation.
	Ghisalberti teaches identical formulations for both oral and rectal administration. (Examples 11 and 12, pg. 14, line 22 – pg. 15, line 3; pg. 16, line 28 – through pg. 17 line 1). Thus, it would have been obvious to one having ordinary skill at the time of filing to use the oral formulation claimed in ‘552 for either oral or rectal administration routes, as taught by Ghisalberti, with reasonable expectation of successful uptake by the distal colon. 
	This is a provisional nonstatutory double patenting rejection.

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US-10,888,555 B2 (‘555) as applied to claims 22-27, and 30-33 above; in view of Perry Drugs;69(12): 1665-1679, Pub: 2009 and GHISALBERTI, WO-2008/044099-A1, Pub: Apr. 17, 2008. 
	Claim 1 of ‘555 is recited above and hereby incorporated by reference.
	Regarding claim 41, ‘555 does not teach rectal formulation.
	Ghisalberti teaches identical formulations for both oral and rectal administration. (Examples 11 and 12, pg. 14, line 22 – pg. 15, line 3; pg. 16, line 28 – through pg. 17 line 1). Thus, it would have been obvious to one having ordinary skill at the time of filing to use the oral formulation claimed in ‘555 for either oral or rectal administration routes, as taught by Ghisalberti, with reasonable expectation of successful uptake by the distal colon. 
	This is a provisional nonstatutory double patenting rejection.

Claims 22, 27 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 92 of copending Application No. 16/094,654 (‘654); in view of GHISALBERTI, WO-2008/044099-A1, Pub: Apr. 17, 2008 and evidenced by EKINCI, Expert Opin. Ther. Patents; 21(12): 1831 – 1841, Pub: 2011.
	Regarding claims 22, 27, and 41, claim 92 of ‘654 recites: A unit dose pharmaceutical product for the oral administration of nicotinamide and mesalazine to a subject, comprising: (a) a plurality of delayed-immediate release minitablets comprising a compressed matrix comprising nicotinamide provided with a pH-dependent enteric coating, wherein the delayed-immediate release minitablets selectively release nicotinamide in the distal ileum; and (b) a plurality of delayed-extended release mini tablets comprising a compressed matrix comprising nicotinamide provided with an inner pH-independent extended release coating and an outer pH-dependent enteric coating, wherein the delayed-extended release minitablets selectively release nicotinamide in the colon; (c) a plurality of delayed-immediate release minitablets comprising a compressed matrix comprising mesalazine 
	Regarding claims 27 and 41, claim ‘654 does not teach acetylsalicylic acid or rectal formulation.
	Ghisalberti discloses compositions for treating inflammatory bowel diseases comprising nicotinamide formulated with 5-ASA equivalent, a functional equivalent of acetylsalicylic acid (Ekinci), for oral, topical, or rectal administration. (Examples 11-15, ppgs. 14-15; pg. 10, lines 28-29; pg. 3, line 8; and as evidenced by Ekinci: pg. 1832, Col. 1 and Col. 2, 2nd par., bottom third).
	Thus, it would have been obvious to one having ordinary skill at the time of filing to use the oral formulation claimed in ‘654 for either oral or rectal administration routes, as taught by Ghisalberti, with reasonable expectation of successful uptake by the distal colon.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Summary: Claims 22-27, 29-33, and 41 are rejected. No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658